JUDGMENT
Restani, Judge:
As the Commerce Department agrees that its original drawback calculation was in error and neither the petitioner nor the respondent has commented on the recalculation, and as the court has sustained the Department’s date of sale methodology in Slip Op. 03-3 (January 18, 2001) issued in this matter, the final antidumping duty determination Certain Welded Carbon Steel Pipes and Tubes from Thailand, 64 Fed. Reg. 56,759 (Dept. Comm 1999). is affirmed as amended by the results after remand published on February 27, 2001. Accordingly, the final weight-averaged margin for the period March 1, 1997 through February 28, 1998 for Saha Thai Steel Pipe Company, Inc. is 9.84%.